Exhibit 10.6




EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT (TSR)
[ ] – [ ] Performance Period
EMPLOYEE NAME
Target Number of Shares Subject to Award: [ ]
Grant Date: [ ]
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Performance Shares (the “Award”) entitling Participant to earn such number of
shares of Company common stock (the “Shares”) as is set forth above on the terms
and conditions set forth in this agreement (this “Agreement”) and the Plan.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings set forth in the Plan.


1.    Grant Date. The Award is granted to Participant on the Grant Date set
forth above and represents the right to receive Shares (and any related Dividend
Equivalent Units) subject to the Award by satisfaction of the performance goals
(the “Performance Goals”) set forth in Section 3 of this Agreement, subject to
the performance limitations set forth in Section 2(b) of this Agreement.
Participant may earn zero percent (0%) to two hundred percent (200%) of the
Target Award, depending on the Company’s relative three-year cumulative average
quarterly TSR performance for the Performance Period as set forth in Section 3.
The Shares (and any related Dividend Equivalent Units) subject to the Award are
intended to be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code, as amended and the regulations
thereunder (the “Code”).


2.    Vesting.


(a)    Subject to earlier vesting in accordance with Sections 4 or 5 below, the
Shares (and any related Dividend Equivalent Units) will become vested on the
later of the third anniversary of the Grant Date or the date on which the
Committee certifies the attainment of the Performance Goals (the “Vesting Date”)
in accordance with the provisions of Section 3 below and subject to the
provisions of subsection (b) below. Prior to the Vesting Date, the Shares (and
any related Dividend Equivalent Units) subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of employment with the Company and its
Subsidiaries. Prior to the Vesting Date, the Award shall not be earned by
Participant’s performance of services and there shall be no such vesting of the
Award. Subject to the terms of the Plan, the Committee reserves the right in its
sole discretion to waive or reduce the vesting requirements. Participant
acknowledges that the opportunity to obtain the Shares represents valuable
consideration, regardless of whether the Shares actually vest.


1

--------------------------------------------------------------------------------




(b)    The maximum number of Shares (including any related Dividend Equivalent
Units) that may vest and be paid out on the Vesting Date pursuant to Section 3
of this Agreement shall be limited to a Fair Market Value of Shares on the
Vesting Date not to exceed:
(i)    one-half of one percent (or, one and one-half percent if Participant is
the Chief Executive Officer of the Company) of the sum of the Company’s
operating income for the Performance Period January 1, [ ] through December 31,
[ ], as determined by the Committee in accordance with the Plan,
(ii)    “operating income” for purpose of clause (i) above shall be calculated
excluding the effect of changes in federal, state and local tax laws;
restructuring charges; items of loss or expense determined to be extraordinary
or unusual in nature or infrequent of occurrence or related to the disposal of a
segment of a business or related to a change in accounting principle, all as
determined by U.S. generally accepted accounting principles (“GAAP”); items of
loss or expense related to discontinued operations that do not qualify as a
segment of a business under GAAP; any reduction in operating income attributable
to the acquisition of business operations during the applicable fiscal year, as
most accurately determined either at the time of the acquisition (through
projections made at that time and accepted by the Committee), or at year end;
and foreign exchange gains or losses, all as determined by the Committee;
provided, however, that in no event shall the number of Shares which vest on the
Vesting Date exceed the Maximum Award or the individual limits for Participants
as set forth in the Plan. The maximum number of Shares may be reduced, but not
increased, based on the degree of attainment of the performance criteria as set
forth in Section 3 of this Agreement. To the extent unvested Shares are not paid
to Participant pursuant to the immediately preceding sentence, then such
unvested Shares (and any related Dividend Equivalent Units) shall be immediately
forfeited.
3.    Payment of Performance Shares.
(a)    The performance period for this Award begins on January 1, [ ] and ends
on December 31, [ ] (the “Performance Period”). The percentage of the Award
earned and paid will be as certified by the Committee as soon as practicable
following the end of the Performance Period based on the percentile ranking of
the Company’s three-year cumulative average quarterly TSR performance compared
to the three-year cumulative average quarterly TSR performance of the S&P 500.
The Maximum Award may be decreased but may not be increased by the Committee.
The Performance Goals by which performance will be measured for payout of the
Shares awarded are as follows:




2

--------------------------------------------------------------------------------




Performance Share Payout Table
Three-Year TSR Percentile Rank
Relative to S&P 500
Percentage of Performance
Shares Payable1
90th or greater
200
%
70th
150
%
50th
100
%
30th
50
%
Less than 30th
0
%

___________
1 In the event that the Company’s three-year cumulative average quarterly TSR
performance is negative, the percentage of Performance Shares Payable shall be
capped at 100% (Target).


(b)    Performance Shares Payable. Subject to Section 2(b), the number of Shares
payable is the Target Award multiplied by the average of the Company’s
cumulative TSR positioning through each of the last four quarters of the
Performance Period. For performance levels falling between the values as shown
above, the percentage of Shares payable will be determined by interpolation.
Payments will be made in Shares. For a hypothetical illustration of this
calculation, see the Hypothetical Example below.


Hypothetical Example: [ ]-[ ] Performance Period
 
Year 1
Year 2
Year 3
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Cumulative TSR Positioning
61st
57th
72nd
69th
70th
62nd
54th
52nd
63rd
47th
45th
48th
Payout (% of target)


 
132%
93%
88%
95%
Actual Payout (Average of Last 4 Quarters)
102%



(c)    Value of the Shares Issued as Payment for Shares Earned. The Fair Market
Value of Shares on the Vesting Date will be used by the Committee to determine
the basis of the Shares earned and payable.
(d)    Withholding. As provided in Section 16 below, the Company shall withhold
Shares having a Fair Market Value on the date the tax is to be determined for
federal, state, local and other withholding taxes with respect to any taxable
event arising as a result of this Agreement.
(e)    Timing of Payout. Payout of the Award will be made to Participant
following the Vesting Date and written certification of performance by the
Committee as provided in Section 8.


3

--------------------------------------------------------------------------------




(f)    Certain Definitions.
“Maximum Award” means the maximum number of Shares that can be awarded to
Participant as set forth in Sections 1, 2 and 3.


“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).
  
“Target Award” means the Target Number of Shares Subject to Award specified at
the beginning of this Agreement.


“Total Shareholder Return” or “TSR” means with respect to the Company or other
S&P 500 component company: the change in the closing market price of its common
stock (as quoted in the principal market on which it is traded), plus dividends
and other distributions paid on such common stock during the Performance Period,
divided by the closing market price of its common stock on the last business day
immediately preceding the Performance Period. The TSR for the common stock of
the Company and an S&P 500 component company shall be adjusted to take into
account stock splits, reverse stock splits, and special dividends that occur
during the Performance Period, and assumes that all cash dividends and cash
distributions are immediately reinvested in common stock of the entity using the
closing market price on the dividend payment date.
4.    Termination of Employment. Participant's unvested Shares subject to the
Award shall become vested and nonforfeitable under the following circumstances:
(a)    Death. If Participant’s termination of employment results from
Participant's death prior to the Vesting Date, then all unvested Shares subject
to the Award shall immediately become vested and nonforfeitable as of the date
of Participant’s death and payout of the Shares shall be made at the Target
Award payout level (100%) to Participant’s designated beneficiary as soon as
practicable after the date of death as provided in Section 8.
(b)    Disability. Except as the Committee may at any time otherwise provide, if
Participant incurs a Disability (as such term is defined in the Plan) prior to
the Vesting Date, then all unvested Shares subject to the Award shall become
vested and nonforfeitable and payout of the Shares shall be made at the Target
Award payout level (100%) as soon as practicable after the Committee determines
that Participant has suffered a Disability, as provided in Section 8.


4

--------------------------------------------------------------------------------




(c)    Retirement. Except as the Committee may at any time otherwise provide, if
Participant’s termination of employment results from Participant's Retirement
(as such term is defined in the Plan) from the Company or a Subsidiary (other
than for Cause), for purposes of determining the number of Shares Participant is
entitled to receive under this Award, Participant shall be treated as if
Participant had continued to be employed through the Vesting Date, with vesting
and payout of Shares based upon the performance results as and when determined
by the Committee under Section 3. Payout of the Shares shall be made at the time
provided in Section 3(e).
5.    Change of Control.
(a)    Double Trigger Change of Control. Subject to Section 5(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company or any of its Subsidiaries (or their successors in the Change of
Control) is terminated on the date of the Change of Control or within the CIC
Protection Period either by Participant for Good Reason or by the Company,
Subsidiary or successor (as applicable) other than for Cause, then the
Replacement Award will vest and be paid out as follows: if at least one calendar
year of performance during the Performance Period has been completed prior to
the date of the Change of Control, the Shares shall be paid out based upon the
Company’s relative cumulative TSR positioning at the time of the Change of
Control (without the final four quarter averaging applicable to the three-year
Performance Period); otherwise, the Target Award payout level (100%) shall be
used. Payment of the Shares shall be made at the time provided in Section 8.
(b)    Single Trigger Change of Control. Notwithstanding Section 5(a) above, if,
upon a Change of Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable as of the date on which the Change of Control occurs; if at least
one calendar year of performance during the Performance Period has been
completed prior to the date of the Change of Control, the Shares shall be paid
out based upon the Company’s relative cumulative TSR positioning at the time of
the Change of Control (without the final four quarter averaging applicable to
the three-year Performance Period); otherwise, the Target Award payout level
(100%) shall be used. Payment of the Shares shall be made at the time provided
in Section 8, provided, however, if the Change of Control does not constitute a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as provided
under Section 409A and the regulations and other guidance promulgated
thereunder, the right to the Shares subject to the Award shall vest as of the
date of the Change of Control but the payout of the Shares under Section 8 shall
not occur until after the Vesting Date.
(c)    Definition of “Cause”. For purposes of this Section 5, “Cause” shall have
the meaning ascribed to such term in Participant’s CIC Agreement. If Participant
is not a party to a CIC Agreement or such CIC Agreement does not define Cause,
Cause shall have the meaning in Section 7 of this Agreement.


5

--------------------------------------------------------------------------------




(d)    Definition of “CIC Agreement”. For purposes of this Section 5, “CIC
Agreement” shall mean the agreement, if any, between Participant and the Company
which provides for severance benefits to Participant if Participant’s employment
is terminated under specified circumstances in connection with a change in
control.
(e)    Definition of “CIC Protection Period”. For purposes of this Section 5,
“CIC Protection Period” shall mean the greater of (i) 24 months following the
date of a Change of Control, or (ii) if applicable, the period following a
Change of Control during which Participant is entitled to severance benefits if
Participant’s employment is terminated under specified circumstances, as
provided in Participant’s CIC Agreement.
(f)    Definition of “Good Reason”. For purposes of this Section 5, “Good
Reason” shall have the meaning ascribed to such term in Participant’s CIC
Agreement, as may be amended from time to time. If Participant is not a party to
a CIC Agreement or the CIC Agreement does not define “Good Reason”, any
reference in this Agreement to a termination for Good Reason shall be
inapplicable.
(g)    Definition of “Replacement Award”. For purposes of this Section 5, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.
6.    Clawback Policy. This Award shall be subject to the terms and conditions
of any policy of recoupment or recovery of compensation adopted by the Company
from time to time (as such policy may be amended) and is further subject to the
requirements of any applicable law with respect to the recoupment or recovery of
incentive compensation. Participant hereby agrees to be bound by the
requirements of this Section 6. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.
7.    Termination for Cause. If Participant's employment with the Company or a
Subsidiary is terminated for Cause, the Committee may, notwithstanding any other
provision in this Agreement to the contrary, cancel, rescind, suspend, withhold
or otherwise restrict or limit this Award as of the date of termination for
Cause. Without limiting the generality of the foregoing, the Committee may also
require Participant to pay to the Company any gain realized by Participant from
the Shares subject to the Award during the period beginning six months prior to
the date on which Participant engaged or began engaging in conduct that led to
his or her termination for Cause. For purposes of this Agreement, subject to
Section 5(c), termination for “Cause” means termination as a result of (a) the
willful and continued failure by Participant to substantially perform his or her
duties with the Company or any Subsidiary (other than a failure resulting from
Participant's incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Participant by his or her
superior officer which specifically identifies the manner the officer believes
that Participant has not substantially performed his or her duties, or (b)
Participant's willful misconduct which materially injures the Company or any
Subsidiary, monetarily or otherwise. For purposes of this Section 7,
Participant's act, or failure to act, will not be


6

--------------------------------------------------------------------------------




considered “willful” unless the act or failure to act is not in good faith and
without reasonable belief that his or her action or omission was in the best
interest of the Company or any Subsidiary.
8.    Payment Dates; Transfer of Vested Shares. Stock certificates (or
appropriate evidence of ownership) representing the vested Shares, if any, and
any Shares with respect to related Dividend Equivalent Units will be delivered
to Participant (or, if permitted by the Company, to a party designated by
Participant) as soon as practicable after (but no later than 60 days after) each
of the following payment dates: (a) the Vesting Date, (b) Participant’s death,
(c) Participant’s Disability, (d) Participant’s termination of employment, and
(e) the date of a Change of Control that also constitutes a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Section 409A,
subject, in each case, if applicable, to Section 25; provided, however, if
Participant has properly elected to defer delivery of the Shares pursuant to a
plan or program of the Company, the Shares shall be issued and delivered as
provided in such plan or program, but any Shares attributable to related
Dividend Equivalent Units shall be delivered to Participant as provided above
and shall not be subject to deferral. For the avoidance of doubt, only vested
Shares are payable on each of the above payment dates; if, for example, no
Shares are vested under Section 5(a) above on the date of a Change of Control,
then no Shares are payable on such payment date.
9.    Dividend Equivalent Units. If any dividends are paid or other
distributions are made on the Shares subject to the Award between the Grant Date
and the date the Shares are transferred as provided in Section 8, Dividend
Equivalent Units shall be credited to Participant, based on the Target Award
shares, and shall be deemed reinvested in additional Shares. Such Dividend
Equivalent Units shall be paid to Participant in Shares at the same time as the
underlying Shares subject to the Award are delivered to Participant and shall be
adjusted based on the same payout percentage. Participant will forfeit all
rights to any Dividend Equivalent Units that relate to Shares that do not vest
and are forfeited.
10.    Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.
11.    Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the


7

--------------------------------------------------------------------------------




Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.
12.    No Rights as Shareholder. Except as provided in Sections 9 and 15,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.
13.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
14.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
15.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee's adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.
16.    Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant's responsibility and that the Company and/or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (ii) do not commit to
structure the terms or the grant or any aspect of this Award to reduce or
eliminate Participant's liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant's wages or other
cash compensation paid to Participant by the


8

--------------------------------------------------------------------------------




Company and/or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for sale of Shares that Participant acquires to meet the
withholding obligations for Tax-Related Items, and/or (2) satisfy such
obligations in Shares, provided that the amount to be withheld may not exceed
the federal, state, local and foreign tax withholding obligations associated
with the Award to the extent needed for the Company to treat the Award as an
equity award for accounting purposes and to comply with applicable tax
withholding rules. In addition, Participant shall pay the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if Participant fails to comply with Participant's obligations
in connection with the Tax-Related Items.
17.    Participant Acknowledgments and Agreements. By accepting the grant of
this Award, Participant acknowledges and agrees that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (ii) the grant of this Award
is voluntary and occasional and does not create any contractual or other right
to receive future grants of Shares, or benefits in lieu of Shares, even if
Shares have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company
and the Committee; (iv) Participant's participation in the Plan shall not create
a right of future employment with the Company and shall not interfere with the
ability of the Company to terminate Participant's employment relationship at any
time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law; (v) Participant is participating voluntarily in the Plan; (vi) this Award
is an extraordinary item that is outside the scope of Participant's employment
contract, if any; (vii) this Award is not part of Participant’s normal or
expected compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (viii) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate; (ix) the value of
the Shares may increase or decrease in value and the future value of the
underlying Shares cannot be predicted; (x) in consideration of the grant of this
Award, no claim or entitlement to compensation or damages shall arise from
termination of this Award or diminution in value of Shares subject to the Award
resulting from termination of Participant's employment by the Company or a
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Company and the Subsidiary
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Agreement, Participant shall be deemed irrevocably
to have waived any entitlement to pursue such claim; and (xi) in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), Participant's right to vest in


9

--------------------------------------------------------------------------------




the Award and receive any Shares will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local statute, contract or common law; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of this Award.
18.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him or her and the Award to and
from the Company (and any Subsidiary) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and a Subsidiary holds certain personal
information about Participant, including but not limited to his or her name,
home address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all grants or awards, vested, unvested,
or expired (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to information described above and any changes
thereto and other appropriate personal and financial data about Participant.
Participant hereby provides explicit consent to the Company and any Subsidiary
to process any such personal data and sensitive personal data. Participant also
hereby provides explicit consent to the Company and any Subsidiary to transfer
any such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States or other jurisdictions. The
legal persons for whom such personal data are intended are the Company (and a
Subsidiary), UBS, and any company providing services to the Company in
connection with compensation planning purposes or the administration of the
Plan.
19.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company's Corporate
Secretary.
20.    Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Notwithstanding the foregoing, nothing in the Plan or this Agreement
shall affect the validity or interpretation of any duly authorized written
agreement between the Company and Participant under which an Award properly
granted under and pursuant to the Plan serves as any part of the consideration
furnished to Participant. If provisions of the Plan and this Agreement conflict,
the Plan provisions will govern.


10

--------------------------------------------------------------------------------




21.    Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.
22.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA without
regard to conflict of law provisions.
23.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
24.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
25.    Section 409A.
(a)    General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Committee to be necessary in order to preserve
compliance with Section 409A.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Award and any
Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
(c)    Six Month Delay for Specified Participants.
(i)    To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant's “Separation from Service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant's “Separation from Service” (or, if earlier, the
date of Participant's death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence


11

--------------------------------------------------------------------------------




shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.
(ii)    For purposes of this provision, Participant shall be considered to be a
“Specified Employee” if, at the time of his or her Separation from Service,
Participant is a “key employee”, within the meaning of Code Section 416(i), of
Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) any stock in which is publicly traded on
an established securities market or otherwise.
(d)    No Acceleration of Payments. Neither Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(e)    Termination of Employment. Any provisions of this Agreement that provide
for payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).
26.    Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement. In consideration for the Award Participant is receiving
under this Agreement, Participant agrees to and is bound by the terms of the
Participant Confidentiality, Non-Competition, Non-Solicitation and Assignment
Agreement, attached hereto as Appendix A.
27.    30 Days to Accept Agreement. Participant shall have thirty (30) days to
accept this Agreement. Participant’s Award will be forfeited if this Agreement
is not accepted by Participant within 30 days of receipt of email notification
from UBS including a link to view and accept Agreement.
PARTICIPANT
EQUIFAX INC.
_________________________________
(Signature)
        
By:_____________________________
 
 
__________________________________
 
(Printed Name)
 











#206273


12

--------------------------------------------------------------------------------





APPENDIX A
Participant Confidentiality, Non-Competition,
Non-Solicitation and Assignment Agreement
This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).
In consideration for the continuation of Participant’s employment, as well as
the Company’s provision of performance shares to Participant pursuant to the
Equifax Inc. 2008 Omnibus Incentive Plan and the award agreement (“Award
Agreement”), to which this Restrictive Covenant Agreement is appended, and the
Company’s intention to continue to provide Participant with training, and
exposure to existing or prospective relationships, Trade Secrets, and/or
Confidential Information, Participant agrees as follows:
1.
Definitions. For the purposes of this Restrictive Covenant Agreement, the
following capitalized terms shall be defined as follows:

A.    “Business” means:
1.
For individuals who work in or perform work for the U.S. Information Solutions
(USIS) business unit (or any division of Equifax performing the following
functions or providing the following services/products): Consumer information
solutions in the United States, including consumer credit reporting and scoring,
identity management services, fraud detection and modeling services, decisioning
software services that facilitate and automate consumer credit-oriented
decisions, portfolio management services, mortgage reporting, property data and
analytics, consumer financial marketing services; identity and fraud solutions
solving for fraud detection and identity verification; and business information
solutions, including business marketing and risk data compilation, business
credit reporting and scoring, and related portfolio analytics.

2.
For individuals who work in or perform work for the Workforce Solutions business
unit (or any division of Equifax performing the following functions or providing
the following services/products): Employment and income verification services,
including identity and fraud solutions; unemployment claims management; social
security number verification; identity authentication; employment-based tax
credit services; payroll-based transaction services; human resources-related
analytics; and management of assessments, onboarding and I-9 compliance of new
hires.

3.
For individuals who work in or perform work for the Global Consumer Services
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Credit scores and monitoring; debt
and household financial management; and identity theft products and related
product features delivered to consumers via on-line and off-line distribution
channels, including through indirect channels.

4.
For individuals who work in or perform work for the International business unit
(or any division of Equifax performing the following functions):



A-1



--------------------------------------------------------------------------------




consumer and/or credit information reporting, scoring and related information
solutions; credit monitoring; decisioning software services that facilitate and
automate consumer credit-oriented decisions; identity and fraud solutions; and
consumer or commercial financial marketing services.
B.
“Competitive Tasks” means the same or similar tasks that Participant performed
on behalf of the Company during Participant’s last twelve (12) months of
employment.

C.
“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Restrictive Covenant Agreement or
the legal rights of any party, or (iii) otherwise enters the public domain
through lawful means.

D.
“Contact” means any interaction that takes place in the last twelve (12) months
of Participant’s employment with the Company and is between Participant and a
Customer:

1.
With whom Participant dealt on behalf of the Company;

2.
Whose dealings with the Company were coordinated or supervised by Participant;

3.
About whom Participant obtained Trade Secrets or Confidential Information in the
ordinary course of business as a result of Participant’s work performed on
behalf of the Company; or

4.
Who purchases products or services from the Company, the sale or provision of
which results or resulted in compensation, commissions, or earnings for
Participant.

E.
“Customer” means any person or entity to whom the Company has sold its products
or services or directly solicited to sell its products or services.



A-2



--------------------------------------------------------------------------------




F.
“Company Worker” means any person who (i) was employed by the Company at the
time Participant’s employment with the Company ended, and (ii) remains employed
by the Company during the Restricted Period.

G.
“Restricted Competitors” means the following companies, as well as any successor
entities:

1.
For individuals who work in or perform work for the U.S. Information Solutions
(USIS) business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.1. above): Experian;
TransUnion; LexisNexis; Dun & Bradstreet; Fair Isaac Corporation; CBCInnovis;
CoreLogic; Acxiom; Verisk Analytics; Lifelock; IDology; and Nielsen.

2.
For individuals who work in or perform work for the Workforce Solutions business
unit (or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.2. above):

a.
For individuals who work on or sell verification services: CoreLogic; Credco;
CBC Innovis/DataVerify; Interthinx; Kroll; LexisNexis; and Credit Plus.

b.
For individuals who work on or sell unemployment claims management: Corporate
Cost Control; Employer’s Unity; Employer’s Edge; Thomas & Thorngren; and Ernst &
Young.

c.
For individuals who work on or sell tax-credit services: ADP; First Advantage;
Ernst & Young; PWC; and SuccessFactors.

d.
For individuals who work on or sell workforce analytics: Ernst & Young; ADP;
HealthEfx; Tango; and Unify HR.

e.
For individuals who work on or sell I-9 solutions: TrackerCorp; ADP; LawLogix;
HireNow; HireRight; and Form I-9.

f.
For individuals who work on or sell Compliance Center solutions: Kenexa; Taleo;
Workday; Silk Road; iCIMS; Ultimate Software; and ADP.

g.
For individuals who work on or sell identity and fraud solutions: LexisNexis;
TransUnion; LifeLock; IDology; and Experian.

3.
For individuals who work in or perform work for the Global Consumer Services
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.3. above): Experian; TransUnion;
One Technologies; Credit Karma; Credit Sesame; Intuit (Mint); LifeLock;
Intersections; and Affinion.

4.
For individuals who work in or perform work for the International business unit
(or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.5. above): Experian; TransUnion; Fair
Isaac Corporation; and Dun & Bradstreet.

An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform work in the prior twelve (12) months for the particular
business unit that competes with the entity in question. For instance, if
Participant performs work exclusively for the verification services sub-unit of
the Workforce


A-3



--------------------------------------------------------------------------------




Solutions business unit in the prior twelve (12) months, then the list of
Restrictive Competitors for Participant shall only be those entities listed in
Paragraph 1(G)(2)(a).
H.
“Restricted Period” means the time period during Participant’s employment with
the Company, and for twelve (12) months after Participant’s employment with the
Company ends.

I.
“Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.

2.
Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax. Participant shall devote his or her
best efforts to the business and affairs of Equifax.

3.
Employment Relationship. The Parties acknowledge and agree that this Restrictive
Covenant Agreement does not create a contract of employment for a specified
term. Unless Equifax and Participant have entered into a written agreement to
the contrary, Participant’s employment relationship with the Company is at-will.
This means that Participant may terminate his or her employment with the Company
at any time and for any reason whatsoever simply by notifying the Company.
Likewise, the Company may terminate Participant’s employment at any time with or
without cause or advance notice.

4.
Acknowledgments. Participant acknowledges that:

A.
Equifax is engaged in the Business as defined in Paragraph 1(A);

B.
Participant’s position is a position of trust and responsibility with Equifax
and will provide Participant with continued access to Confidential Information,
Trade Secrets, and/or valuable information concerning employees and customers of
the Company;

C.
the Trade Secrets and Confidential Information, and the relationship between
Equifax and each of its employees and customers, are valuable assets of Equifax;

D.
Equifax’s competitors, including, but not limited to, the Restricted
Competitors, will obtain an unfair advantage if Participant (i) discloses
Confidential Information or Trade Secrets to the Company’s competitors, (ii)
uses Confidential Information or Trade Secrets on behalf of any entity that
competes with the Company, or (iii) exploits the relationships Participant
develops on behalf of the Company during his or her employment to solicit
Customers or Company Workers on behalf of any entity that competes with Equifax
and in violation of this Restrictive Covenant Agreement; and

E.
the restrictions contained in this Restrictive Covenant Agreement are reasonable
and necessary to protect the legitimate business interests of the Company, and
will not impair or infringe upon Participant’s right to work or earn a living in
the event Participant’s employment with the Company ends.

5.
Trade Secrets and Confidential Information.

A.
Participant agrees that he or she will not:

1.
Either during or for a period of two (2) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for



A-4



--------------------------------------------------------------------------------




any purpose other than the performance of duties in the Business on behalf of
the Company, except as authorized in writing by Equifax, and Participant shall
not use or disclose Trade Secrets indefinitely;
2..
During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

3.
Upon the conclusion of Participant’s employment with the Company for any reason
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form) that are in Participant’s possession or
control, unless instructed to do so in writing by Equifax.

B.
Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

6.
Non-Competition. During the Restricted Period, Participant will not, except as
authorized in writing by Equifax’s Chief Human Resources Officer or his or her
delegate, perform Competitive Tasks within the United States on behalf of any of
the Restricted Competitors, or perform Competitive Tasks in connection with the
Business on Participant’s own behalf or on behalf of any other person or entity,
in the territory where the employee is working at the time of termination. This
restriction is limited to a prohibition on working for on Participant’s own
behalf or on behalf of any other person or entity (or a recognized division or
department thereof) that competes with the area(s) of the Business in which
Participant worked or for which Participant performed work during Participant’s
last twelve (12) months of employment with Equifax; this restriction does not
prevent Participant from working exclusively for a recognized division or
department of another entity that does not compete with the area(s) of the
Business for which Participant performed work during Participant’s last twelve
(12) months of employment with Equifax.

7.
Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Paragraph apply only
to Customers with whom Participant had Contact. Nothing in this Paragraph shall
be construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the



A-5



--------------------------------------------------------------------------------




Company (for reasons other than being solicited or encouraged by Participant to
do so), or (b) competitive with a product line or service line the Company no
longer offers.
8.
Non-Solicitation of Company Workers. During the Restricted Period, Participant
will not, directly or indirectly, on his or her behalf or on behalf of others,
solicit any Company Worker whom Employee supervised during his or her last year
of employment, directly or indirectly, or with whom Employee regularly worked
during his or her last year of employment, to terminate his or her employment
relationship with Equifax.

9.
Work Product. Except as set forth in a separate written agreement executed by a
corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and (ii)
authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he or she has full and unencumbered authority to grant
such a license. The confidentiality requirements of the preceding paragraphs of
this Restrictive Covenant Agreement will apply to all of the above.

10.
Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall



A-6



--------------------------------------------------------------------------------




immediately return to Equifax all of Equifax’s property, including, but not
limited to, any mobile/smart phone, personal digital assistant (PDA), keys,
passcards, credit cards, confidential or proprietary lists (including, but not
limited to, customer or vendor lists existing in any format), rolodexes, tapes,
laptop computer, software, computer files, external data device, marketing and
sales materials, information relating to work done for Equifax or that
Participant obtained as a result of working for Equifax (including such
information residing on Participant’s personal computer, e-mail account,
external data device, or mobile/smart phone) and any other property, record,
document, or piece of equipment belonging to Equifax. Participant will not
retain and shall provide to Equifax any copies of Equifax’s property, including
any copies existing in electronic form. To the extent that Participant cannot
return copies of Equifax property (such as files existing on Participant’s home
computer or personal e-mail account), then Participant shall provide a copy of
the file to Equifax (including all available Metadata) and then permanently
delete the file (unless otherwise instructed in writing to preserve it by
Equifax). The obligations contained in this Paragraph shall also apply to any
property that belongs to a third party, including, but not limited to, (a) any
entity which is affiliated or related to the Company, or (b) the Company’s
customers, licensors, or suppliers. If Participant has any questions regarding
his/her obligations to return and not to retain Company property, then
Participant is obligated to contact Participant’s direct supervisor (as of the
end of Participant’s employment) to obtain guidance.
11.
Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.

12.
Injunctive Relief. If Participant breaches this Restrictive Covenant Agreement,
Participant agrees that:

A.
Equifax would suffer irreparable harm;

B.
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by Equifax; and

C.
if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.

Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.
13.
Clawback. If Participant breaches this Restrictive Covenant Agreement, then the
Committee (as that term is defined in the Award Agreement) may, notwithstanding
any other provision in the Award Agreement to the contrary, cancel, rescind,
suspend, withhold or otherwise restrict or limit Participant’s Award (as that
term is defined in the Award Agreement). Without limiting the generality of the
foregoing, the Committee may also require Participant to pay to the Company any
gain realized by Participant from the Shares (as that term is defined in the
Award Agreement) awarded during the period



A-7



--------------------------------------------------------------------------------




beginning six months prior to the date on which Participant engaged or began
engaging in activity in violation of this Restrictive Covenant Agreement.
Participant agrees that in the event that the Committee takes any action set
forth in this Paragraph: (a) the covenants set forth herein will remain in
effect as Participant will have received consideration above and beyond the
Shares; and (b) Equifax will remain entitled to injunctive relief because it
would not be made whole simply through the potential actions set forth in this
Paragraph. Nothing in this Paragraph limits the terms of any policy of
recoupment or recovery of compensation adopted by the Company from time to time
or any applicable law with respect to the recoupment or recovery of incentive
compensation.
14.
Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.

15.
Computer Authorization. Participant agrees that Participant is not authorized to
use Equifax’s computer system or any of Equifax’s IT hardware or software for
any purpose in actual or contemplated competition with Equifax. This includes
but is not limited to: (a) transferring information relating to Equifax’s
Business from Equifax’s system, hardware, or software to an external device or
account for the purpose of using, disclosing, or retaining such information
after the end of Participant’s employment; or (b) deleting information relating
to Equifax’s Business from Equifax’s system, hardware, or software in advance of
the end of Participant’s employment with Equifax.

16.
Compliance with Federal and State Law. Participant acknowledges that Equifax is
obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.

17.
Misuse of Data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.



A-8



--------------------------------------------------------------------------------




18.
HIPAA. Participant acknowledges that if Participant’s job duties and
responsibilities are within the Equifax Information Technology Department or
Human Resources, such duties may cause the Participant to have incidental access
to protected health information (“PHI”) of the Equifax health plans that is
maintained in electronic form. PHI is mandated by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) to be kept secure and
confidential and may not be accessed, used or disclosed, except as permitted by
the Policies and Procedures of the Equifax health plans. Participant
acknowledges that he or she will not at any time access PHI, except and only to
the extent as may be expressly required in the course of his or her duties and
responsibilities within the Equifax Information Technology Department or Human
Resources. Further, Participant acknowledges that he or she will not at any time
– either during or after his or her employment with Equifax – use or disclose
PHI to any person or entity, either within Equifax or externally to third
parties, except and only to the extent as expressly permitted by the Privacy
Official for the Equifax health plans. Participant understands and acknowledges
that unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.

19.
Waiver. Equifax’s failure to enforce any provision of this Restrictive Covenant
Agreement shall not act as a waiver of that or any other provision. Equifax’s
waiver of any breach of this Restrictive Covenant Agreement shall not act as a
waiver of any other breach.

20.
Attorneys’ Fees. In the event of litigation relating to this Restrictive
Covenant Agreement, the Company shall, if it is the prevailing party, be
entitled to recover attorneys’ fees and costs of litigation in addition to all
other remedies available at law or in equity.

21.
Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Equifax states
specifically that Paragraphs 6 and 7 above shall not restrict the right of a
lawyer to practice after termination. Rather, for any lawyer signing this
Agreement, Paragraphs 6 and 7 shall not apply to Competitive Tasks involving the
practice of law.

22.
Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules.

23.
No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.

24.
Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the



A-9



--------------------------------------------------------------------------------




Parties relating to the subject matter of this Restrictive Covenant Agreement,
except for any handbooks or security policies issued by Equifax and applicable
to Participant.
25.
Amendments. Participant understands that at any time during his or her
employment, Equifax may request that Participant sign an amendment to this
Restrictive Covenant Agreement that would modify the restrictive covenants
herein based on changes to Participant’s duties, changes in the area for which
Participant has responsibility, changes in Equifax’s Business, or changes in the
law regarding restrictive covenants. This Restrictive Covenant Agreement may not
otherwise be amended or modified except in writing signed by both Parties.

26.
Successors and Assigns. This Restrictive Covenant Agreement shall be assignable
to, and shall inure to the benefit of, Equifax’s successors and assigns,
including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his or
her rights or obligations under this Restrictive Covenant Agreement. The
covenants contained in this Restrictive Covenant Agreement shall survive
cessation of Participant’s employment with the Company, regardless of who causes
the cessation or the reason for the cessation.

27.
Exclusive Jurisdiction and Venue. Participant agrees that any claim arising out
of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or (b)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.

28.
Execution. This Restrictive Covenant Agreement shall be executed by
Participant’s acceptance of the preceding Award Agreement, to which this
Restrictive Covenant Agreement is appended.

Participant acknowledges that he or she has carefully read this Restrictive
Covenant Agreement, knows and understands its terms and conditions, and has had
the opportunity to ask the Company any questions Participant may have had prior
to accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he or she has had the opportunity to consult an attorney of Participant’s
choice (at Participant’s expense) to review this Restrictive Covenant Agreement
before accepting it.






A-10

